
	
		I
		111th CONGRESS
		1st Session
		H. R. 4107
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2009
			Mr. King of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To preserve and protect the free choice of individual
		  employees to form, join, or assist labor organizations, or to refrain from such
		  activities.
	
	
		1.Short titleThis Act may be cited as the National
			 Right-to-Work Act.
		2.Amendments to the
			 national labor relations Act
			(a)Section 7 of the
			 National Labor Relations Act (the Act) (29 U.S.C. 157) is
			 amended by striking except to and all that follows through
			 authorized in section 8(a)(3).
			(b)Section 8(a) of
			 the Act (29 U.S.C. 158(a)) is amended by striking : Provided,
			 That and all that follows through retaining
			 membership in paragraph (3).
			(c)Section 8(b) of
			 the Act (29 U.S.C. 158(b)) is amended by striking or to
			 discriminate and all that follows through retaining
			 membership in paragraph (2) and by striking covered by an
			 agreement authorized under subsection (a)(3) of this section in
			 paragraph (5).
			(d)Section 8(f) of
			 the Act (29 U.S.C. 158(f)) is amended by striking clause (2) and by
			 redesignating clauses (3) and (4) as (2) and (3), respectively.
			3.Amendment to the
			 Railway Labor ActSection 2 of
			 the Railway Labor Act (45 U.S.C. 152) is amended by striking paragraph
			 Eleventh.
		
